Name: Commission Regulation (EEC) No 2118/80 of 30 July 1980 on measures concerning imports of rice and broken rice originating in the African, Caribbean and Pacific States or the overseas countries and territories
 Type: Regulation
 Subject Matter: economic geography;  trade;  executive power and public service;  agricultural policy;  plant product;  transport policy
 Date Published: nan

 8 . 8 . 80 Official Journal of the European Communities No L 206/ 17 COMMISSION REGULATION (EEC) No 2118/80 of 30 July 1980 on measures concerning imports of rice and broken rice originating in the African , Caribbean and Pacific States or the overseas countries and territories export price , reach a minimum level corresponding to the threshold price, less a certain amount ; whereas, in order that the system may operate correctly, it is neces ­ sary, at the time when observance of the minimum level is being checked, to have rules sufficiently firm to ensure that the objective contained in the agree ­ ments binding the Community to the ACP States and to the overseas countries and territories may not be jeopardized by alterations in conversion rates ; Whereas this Regulation incorporates the provisions of Commission Regulation (EEC) No 2849/75 (6), as amended by Regulation (EEC) No 1606/80 (7 ) ; whereas the said Regulation should accordingly be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 435/80 of 18 February 1980 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or the overseas countries and territories ('), and in particular Article 23 thereof, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (2 ), as last amended by Regula ­ tion (EEC) No 779/80 (3 ), and in particular Article 4 (3) thereof, Whereas, with effect from the 1980/81 marketing year, a system of prices has been introduced common to the varieties of round graind and long grain rice ; whereas the corrective amounts intended to cover the difference in value between the various varieties of long grain rice and the variety of round grain rice corresponding to the standard quality have been discontinued with effect from 1 September 1980 ; Whereas correct application of Article 10 of Regula ­ tion (EEC) No 435/80 means that the cif export prices for the various qualities of rice must be rendered comparable to the standard quality in respect of which the threshold price is fixed before the adjust ­ ments provided for in that Article are made ; whereas, to that end, it is necessary to apply the corrective amounts provided for in Commission Regulation (EEC) No 1613/71 of 26 July 1971 laying down detailed rules for fixing cif prices and levies on rice and broken rice and the corrective amounts relating thereto (4 ), as last amended by Regulation (EEC) No 2117/80 (5 ); Whereas Article 10 of Regulation (EEC) No 435/80 provides that, in order to be eligible for a reduced levy on import into the Community, rice originating in the ACP States and in the overseas countries and terri ­ tories must, after application of that levy to the cif Article 1 For the purposes of Article 10 of Regulation (EEC) No 435/80 , the cif export price of a given lot of rice or broken rice, before being increased by the levy, shall be adjusted in accordance with the following rules : 1 . If the cif export price relates to a product in sacks, that price shall be decreased by 7-25 ECU per tonne . 2 . In the case of the Makalioka, Vary Lava, Surinam and Alicambo qualities , the cif export price shall be adjusted : (a) as regards the Makalioka or Vary Lava quality by increasing it by :  3-87 ECU per tonne of rice presented in the form of paddy rice ,  4-84 ECU per tonne of rice presented in the form of husked rice ,  6-54 ECU per tonne of rice presented in the form of semi-milled rice ,  7-01 ECU per tonne of rice presented in the form of wholly-milled rice ;( ¢) OJ No L 55, 28 . 2 . 1980, p. 4 .(2 ) OJ No L 106, 29 . 4 . 1979 , p. 27 . (J ) OJ No L 85 , 29 . 3 . 1980 , p. 45 . ( «) OJ No L 168 , 27 . 7 . 1971 , p. 28 . ( 5 ) See page 15 of this Official Journal . (*) OJ No L 283, 1 . 11 . 1975 , p. 48 . O OJ No L 160 , 26 . 6 . 1980 , p. 40 . No L 206/ 18 Official Journal of the European Communities 8 . 8 . 80  in the case of rice presented in a form other than husked, by applying the corrective amount referred to in Annex II to Regula ­ tion (EEC) No 1613/71 , this amount having previously been multiplied by the coeffi ­ cient of :  0-8000 for a paddy rice,  1-3513 for a semi-milled rice ,  1-4493 for a wholly-milled rice ; (c) as regards broken rice, by applying the correc ­ tive amount referred to in Annex III to Regula ­ tion (EEC) No 1613/71 . Article 2 For the purposes of Article 10 of Regulation (EEC) No 435/80, the rate to be used for converting the cif export price into the national currency of the importing Member State shall be the spot rate for the sale of that currency ascertained on the currency market of the importing Member State on the day of export . Where use is made of the advance fixing provision of Article 11 (2) of Regulation (EEC) No 435/80, the representative rate to be used for converting the levy into national currency shall be that valid on the day when the import licence application is lodged . In cases where, between the day when the application was lodged and the day on which import customs formailities are completed, a change in the representa ­ tive rate occurs that was not known on the day of advance fixing, the levy referred to in the preceding subparagraph shall , by way of derogation from the provisions of Article 4 of Council Regulation (EEC) No 1 134/68 ('), not be adjusted . (b) as regards the Surinam and Alicambo qualities, by decreasing it :  as regards rice presented in the form of paddy rice , by :  10-64 ECU per tonne of rice of the Surinam quality,  20-31 ECU per tonne of rice of the Alicambo quality,  as regards rice presented in the form of husked rice, by :  1 3 30 ECU per tonne of rice of the Surinam quality,  25-39 ECU per tonne of . rice of the Alicambo quality,  as regards rice presented in the form of semi-milled rice , by :  17-97 ECU per tonne of rice of the Surinam quality,  34-32 ECU per tonne of rice of the Alicambo quality,  as regards rice presented in the form of wholly-milled rice , by :  19-27 ECU per tonne of rice of the Surinam quality,  36-79 ECU per tonne of rice of the Alicambo quality . 3 . In the case of the qualities of rice originating in the ACP States and in the overseas countries and territories other than those listed in paragraph 2, the cif export price shall be adjusted : (a) as regards round grain rice , by applying :  in the case of husked rice, the corrective amount referred to in Annex I to Regula ­ tion (EEC) No 1613/71 ,  in the case of rice presented in a form other than husked , the corrective amount referred to in Annex I to Regulation (EEC) No 1613/71 , this amount having previously been multiplied by the coefficient of :  0-8000 for a paddy rice,  1-2121 for a semi-milled rice,  1-2903 for a wholly-milled rice ; (b) as regards long grain rice :  in the case of husked rice, by applying the corrective amount referred to in Annex II to Regulation (EEC) No 1613/71 , Article 3 Regulation (EEC) No 2849/75 is hereby repealed with effect from 1 September 1980 . Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1980 . (') OJ No L 188 , 1 . 8 . 1968 , p. 1 . 8 . 8 . 80 Official Journal of the European Communities No L 206/ 19 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1980 . For the Commission Finn GUNDELACH Vice-President